Citation Nr: 1439842	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-43 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for type II diabetes mellitus.  

3.  Entitlement to service connection for left foot pes planus with plantar callus.  

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1964 and from April 1987 to September 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the Veteran's file. 

The record, to include the December 2013 VA opinion, raises the issue of service connection for right foot pes planus.  The issue has not been adjudicated by the Agency of Original (AOJ) jurisdiction and the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with respect to service connection for hypertension. 

2.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with respect to service connection for type II diabetes mellitus. 

3.  Preexisting left foot pes planus was noted at service entrance in June 1961; there is not clear and unmistakable evidence that preexisting left foot pes planus was not aggravated during service. 

4.  Bilateral hearing loss was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issue of service connection for hypertension have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2.  The criteria for withdrawal of an appeal by the Veteran as to the issue of service connection for type II diabetes mellitus have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

3.  The criteria for service connection for left foot pes planus with plantar callus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013). 

4.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

At the hearing in December 2013, prior to the promulgation of a decision, the Veteran requested that the issues of service connection for hypertension and type II diabetes mellitus be withdrawn.  Therefore, there remain no allegation of errors of fact or law for appellate consideration, and they are dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Left Foot Pes Planus

The Veteran seeks service connection for pes planus.  He had two periods of active duty.  He testified that left foot pes planus existed prior to service entrance for the first period of service and was aggravated by the rigors of active duty.  

Left foot pes planus was noted at service entrance in June 1961 and at separation in March 1964.  A December 2013 private report reflects a history of painful feet during the Veteran's first period of active duty, aggravated by marching and long walks.  The record further reflects that over time, the left foot symptoms had progressed and that the resulting altered mechanics had produced thick, painful calluses which were treatable, but not curable.  The doctor determined that it is more than likely that the flat foot symptoms are related to participation in activities during service.  

There is a VA examination report of record, but no medical opinion was requested.

The Board finds that left flat foot was noted at service entrance and underwent a permanent increase due to the service.  Thus, service connection is warranted for the currently diagnosed left foot pes planus with plantar callus.  

Hearing Loss

The Veteran testified to having acoustic trauma as a result of noise exposure during service, to include numerous rounds fired from Howitzers.  

Lending credibility to the Veteran's assertions are service personnel records reflecting his military occupational specialty (MOS) was field artillery (FA) crewman and that he received the Sharpshooter Medal.  Although service records are negative for documented complaints of hearing loss, every MOS with a "field" designation conveys a moderate or high probability of hazardous noise exposure. See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  The Board finds the Veteran's report of in-service events to be credible and not inconsistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Thus, the Board accepts that the Veteran was exposed to loud noise during service. 

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

A hearing loss disability for VA compensation purposes was not shown at service entrance.  

The Veteran is competent to report his symptoms, to include hearing difficulty since service.   38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993);  38 C.F.R. § 3.303(d).  

The June 2009 VA examination report reflects bilateral sensorineural hearing loss and, although the examiner opined that it is less than likely that the Veteran's hearing loss is related to service, a December 2013 VA opinion is to the effect that it is more than likely that the Veteran's hearing loss is related to noise exposure during service.  

The Board accepts that the Veteran had excessive noise exposure during service, based upon not only his service record but also on his credible statements, and finds that his report as to onset of hearing loss and a continuity of symptoms after separation to the present, to be both competent and credible. 

The evidence is, at least, in equipoise.  Service connection for bilateral hearing loss is warranted. 






ORDER

The appeal as to service connection for hypertension is dismissed.  

The appeal as to service connection for type II diabetes mellitus is dismissed.

Service connection for left foot pes planus is granted.  

Service connection for bilateral hearing loss is granted.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


